Citation Nr: 0630249	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  98-14 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for an innocently acquired 
psychiatric disorder, to include claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1973 to October 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision issued 
by the RO.  

The Board remanded this case back to the RO in August 2000 
and September 2003 for additional development of the record.  

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.



REMAND

The Board notes that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a), a link established by medical evidence 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2005).  

In both an April 1998 and May 2001 Vet Center examination, 
the veteran was diagnosed with severe chronic PTSD.  Also, in 
a December 1997 VA heart examination, the veteran was 
diagnosed with PTSD.    

During the April 1998 and May 2001 Vet Center examinations, 
and in various lay statements, the veteran provided a 
description of several stressful incidents that occurred 
during his time of active service.  

First, in some time in early 1973, the veteran described 
patrolling the base with his patrol partner one night when a 
soldier pulled a gun on the veteran and stuck it in the 
veteran's face.  The veteran described a very tense situation 
before he was able to disarm the soldier.  

Second, some time between late 1973 and early 1974 (the 
veteran is unsure of the exact date); he reported 3 robbers 
armed with M-16 rifles and one 45-caliber attempted to rob 
the 1st National Virginia Bank located on the base.  His 
unit, the 521st MP Company was called to the scene and the 
veteran reported being fearful that someone would die in the 
stand-off.  

Third, the veteran described several bomb threats on base.  
As a military policeman, the veteran was responsible for 
closing out these incidents.  

Next, in some time during the summer of 1974, the veteran 
reported being on TDY with the 515th MP Company at Fort 
Pickett where the veteran and his partner were called to a 
scene when a man threatened to detonate a pipe bomb.  The 
veteran had to arrest the man and remove the pipe bomb.    

The veteran also described various other stressful incident 
while being stationed at Fort Belvoir during 1973 and 1974, 
including being beaten up, being knifed, and having guns 
pulled on him.  Further, the veteran described responding to 
several accidents where people were killed.  

The Board is aware that the RO contacted the veteran and 
requested that he provide a detailed description of his in-
service stressors, as required by the August 2000 remand.  
The Board notes that the veteran did not respond to this 
request.  

The Board notes the RO contacted the U.S Armed Services 
Center for Research of Unit Records (USASCRUR) to obtain the 
veteran's unit records.  The RO received unit records from 
1973; however, they did not receive unit records from 1974.  
USASCRUR noted that the DA Form 20 was not provided with the 
request; and advised that further requests should include the 
DA Form 20.  

The Board in the past has requested that the veteran receive 
a VA examination to determine if his claimed psychiatric 
disorder was etiologically related to his period of service.  
The RO has not accomplished this to date.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
a complete list of his in-service PTSD 
stressors.  This list and other 
appropriate personnel documents, to 
specifically include the DA Form 20, 
should be forwarded to the JSRRC to 
obtain verification of the claimed 
events.  Upon receipt of a response from 
JSRRC, the RO should determine whether 
the received materials corroborate a 
claimed in-service stressor or stressors.  

2.  The veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of the claimed innocently 
acquired psychiatric disorder, to include 
PTSD.  The veteran's claims file should 
be made available to the examiner for 
review in conjunction with the 
evaluation.  All studies deemed necessary 
should be performed.  

Based on a review of the record, the 
examiner should opine as to whether the 
veteran has current psychiatric 
disability that at least as likely as not 
(e.g., a 50 percent or greater 
likelihood) had clinical onset during his 
period of active service.  If a diagnosis 
of PTSD is reported, the examiner should 
identify the specific stressful event(s) 
that support that diagnosis.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.  

4.  After completion of the above 
development, the veteran's claims of 
service connection for an innocently 
acquired psychiatric disorder should be 
readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

